United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Albany, GA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-563
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 4, 2011 appellant’s counsel timely appealed the October 4, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of an August 18, 2010 decision.1 The Board assigned Docket No. 11-563.
Appellant, a 57-year-old distribution process worker, has an accepted traumatic injury
claim for a right elbow injury she sustained due to a May 31, 2007 employment-related fall. On
March 3, 2010 appellant filed an occupational disease claim (Form CA-2) for a low back injury
that allegedly occurred on May 31, 2007. Although she related her current mid/low back and
right shoulder complaints to her May 31, 2007 employment-related fall, OWCP developed the
instant claim as a separate and distinct occupational disease claim.2 Appellant’s present
diagnoses include right shoulder bursitis, lumbar strain and a possible rheumatologic condition.
OWCP denied the current claim because the medical evidence did not establish a causal
relationship between the diagnosed condition(s) and the established incident or factor of
employment. While OWCP appears to accept that certain employment incidents and/or events
1

In its August 18, 2010 decision, OWCP denied appellant’s claim for mid/low back and right shoulder injuries
that allegedly occurred on May 31, 2007.
2

OWCP has not incorporated any of the factual or medical records from the prior claim and neither of its
decisions mentioned that appellant has an accepted claim for a traumatic injury that arose on May 31, 2007.

have been factually established, it is not clear from either decision what OWCP has accepted in
this regard.
The Board finds that the case is not in posture for decision. Given that appellant
attributed her current back and right shoulder complaints to her previously accepted May 31,
2007 employment-related fall, OWCP should review the file in claim number xxxxxx083 and
incorporate any relevant and pertinent evidence. It should also clarify what employment event(s)
it considered to have been factually established. Although appellant filed a new occupational
disease claim on March 3, 2010, it appears that she is attempting to expand the accepted
conditions under claim number xxxxxx083.3 Accordingly, the case is remanded to OWCP for
further development, after which, a de novo decision shall be issued.
IT IS HEREBY ORDERED THAT the October 4, 2010 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Where appellant claims that a condition not accepted or approved by OWCP was due to an employment injury,
she bears the burden of proof to establish that the condition is causally related to the employment injury. Jaja K.
Asaramo, 55 ECAB 200, 204 (2004). While appellant bears the burden of establishing her entitlement to Federal
Employees’ Compensation Act benefits, OWCP shares responsibility in the development of the evidence to see that
justice is done. Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002);
William J. Cantrell, 34 ECAB 1223 (1983).

2

